DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 5 and 6 are canceled.
Claims 1-4 and 7-22 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

[0069] The relational database comprises a plurality of patient reference parameters, a plurality of contrast agent injection protocol parameters and a plurality of assignments of at least one given patient reference parameter to at least one given contrast agent injection protocol parameter. Patient reference parameters and contrast agent injection protocol parameters can be assigned 1:1, but can also be assigned several times and in a complex manner. A contrast agent injection protocol parameter can thus be assigned to several patient reference parameters. Likewise, a patient-reference parameter can be assigned to several contrast agent injection protocol parameters. 
[0070] The assignments can be weighted relative to each other, a given first assignment thus being able to have a higher weighting relative to a given second assignment. In this case, for example, the given first assignment would be decisive for the determination of the assigned contrast agent injection protocol parameter with respect to the given second assignment.
Paragraphs [0069-0070] discuss assignments between patient reference parameters and contrast agent injection protocol parameters, wherein the assignments can have different weightings, and an assignment with a higher weighting would be decisive for the determination of contrast agent injection protocol parameter.  However, there is no explicit disclosure or suggestion that the magnitude of the assignment is associated with an image quality of earlier examinations.
Further Paragraph 0094 of the instant specification states:
 [0094] According to a further example embodiment, in particular a patient parameter based on image information, in particular image quality information, can be determined. This image information patient parameter can be assigned to a corresponding image information patient reference parameter. Thus, for example, by assigning patient reference parameters to contrast agent injection protocol parameters, it is possible to refer to contrast agent injection protocol parameters from earlier examinations with particularly good image quality.
Paragraph [0094] discusses that image quality can be assigned to the patient reference parameter, and correspondingly the patent reference parameter can be assigned to a contrast injection protocol parameter.  However, there is no link or support in the instant specification that the magnitude of the weightings is related to image quality.  Additionally, as disclosed in Paragraph [0070], The assignments can be weighted relative to each other, i.e. the weightings are based on a relativity or a comparison between one assignment with all the other assignments.  However, image quality is only one of many different patient parameters that is used to determine a patient reference parameter, (See Paragraph 0061, other patient parameters can be clinical information, patient identity information, examination archive information, or a combination).  Therefore, it would not be suggested to one of ordinary skill in the art that the magnitudes of the preset weight assignments are associated with an image quality of earlier examinations, since not all assignments would be related to image quality.  Therefore, the cited claim limitation “magnitudes of the preset weighted assignment being associated with an image quality of earlier examinations” fails to comply with the written description requirement.  
Claims 2-4, 12-17, and 20 are rejected because they because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 1.
Claims 9-11, 18, 19, and 22 are rejected because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 8.
Claim 21 is rejected because it inherits deficiencies by nature of its dependency on claim 7.
	Claims 20, 21, and 22 are additionally rejected because it recites “wherein the relational database stores data, the data based on a prediction of a delay until peak enhancement, the delay based on a patient-specific contrast-agent impulse response function and on a machine learning algorithm”.  However, nowhere in the instant specification discloses the relational database storing data based on a prediction of a delay until peak enhancement, the delay based on a patient-specific contrast-agent impulse response function and on a machine learning algorithm.  The most relevant portions of the instant specification are found in Paragraphs 0084-0086.
[0084] For comparison with existing data or for assignment to a population, all parameters which are available from the contrast agent-enhanced scan, for example information from the RIS (radiology information system), image information from a topogram, age, habitus, height, weight, scan parameters, heart rate, etc. can be used. 
[0085] The response function of a patient or a group of patients might be used, for example, to calculate a particular enhancement (= enhancement of contrast agents in certain structures) using preset contrast agent injection protocol parameters without a test bolus prior to the scan or to adjust scan and contrast agent injection protocol parameters to achieve the desired enhancement. 
[0086] Likewise, an existing patient response function might rapidly predict the delay (= temporal interval) until peak enhancement (= maximum enhancement) during a bolus tracking scan. All that would be necessary would be to await the arrival of the contrast agent in the target region, rather than to wait for a certain threshold value to be reached. The invention could also optimize predictions using learning algorithms (machine learning) if the predictions are compared on the basis of the resulting images.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 7, and 8 are rejected because it recites “the magnitude of weights being associated with an image quality from an earlier examination”.  However, it is unclear and 
More specifically, as claimed in claims 1, 7, and 8, the relational database includes a plurality of patient reference parameters and a plurality of contrast agent injection protocol parameters, wherein for every combination of patient reference parameter and contrast agent injection protocol parameter, there is a preset weighted assignment.  Additionally, the patient reference parameters “relate to all the parameters to which the patient parameter also relates”, or can “relate to a category of patient parameters” (See Specification, Paragraph 0067), wherein the patient parameters are selected from a group comprising clinical information, image information, especially image quality information, patient identity information, examination archive information, or a combination (Specification, Paragraph 0061).  Therefore, the examiner interprets the relationships as comparing a patient parameter to a related patient reference parameter which can then be given a preset weighted assignment with a contrast injection protocol parameter.  However, since the claim does not explicitly limit the patient parameter to image information or an image quality group, it is unclear how the magnitude of a weight for the preset weighted assignment between a patient reference parameter and a contrast agent injection protocol parameter is associated with an image quality from an earlier examination, if the patient parameter and therefore the related patient reference parameter corresponds to a group such as clinical information or patient identity information, which as disclosed by the Specification (See Paragraphs 0063 and 0065 respectively) do not include image quality.  Therefore, due to this lack of clarity, claims 1, 7, and 8 are indefinite.  
Claims 2-4, 12-17, and 20 are rejected because they because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 1.
Claims 9-11, 18, 19, and 22 are rejected because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 8.
Claim 21 is rejected because it inherits deficiencies by nature of its dependency on claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner concludes that if applicant’s arguments regarding the 35 U.S.C. 112(a) and 112(b) rejections for claims 1-4, and 7-22 are persuasive, the claims would be allowable.  However, if the claims are rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 112(b), such that the scope of the claim is altered, further search and consideration would be required.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/            Examiner, Art Unit 3793            
                                                                                                                                                                                	/BONIFACE NGATHI N/            Primary Examiner, Art Unit 3793